Citation Nr: 1142652	
Decision Date: 11/18/11    Archive Date: 11/30/11

DOCKET NO.  08-17 961	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to service connection for hepatitis C. 


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

J.M. Rutkin, Associate Counsel







INTRODUCTION

The Veteran served on active duty from March 1968 to March 1970. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri which, in pertinent part, denied service connection for hepatitis C.

The Board denied the Veteran's claim in an April 2011 decision.  The Veteran appealed this decision to the Court of Appeals for Veterans Claims (Court).  In an August 2011 Order, the Court endorsed an August 2011 joint motion for remand, vacated that part of the April 2011 Board decision denying the claim, and remanded the matter for compliance with the instructions in the joint motion.  

The Veteran requested to testify at a Board hearing in his June 2008 VA Form 9, which was scheduled for November 2009.  However, a November 2009 report of contact form reflects that the Veteran subsequently cancelled his hearing.  The Board may proceed with appellate review.  See 38 C.F.R. § 20.704(e) (2011).

The Board notes that after the case was transferred back to the Board, the Veteran submitted a number of private treatment records which have not been considered by the agency of original jurisdiction (AOJ).  However, in an October 2011 letter, the Veteran waived initial consideration of this evidence by the agency of original jurisdiction in accordance with 38 C.F.R. § 20.1304(c) (2011) (providing that any pertinent evidence accepted directly at the Board must be referred to the AOJ for initial review unless this procedural right is waived by the appellant).  Nevertheless, as this claim must be remanded for further development, the AOJ will have an opportunity to consider this evidence on remand. 

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran's claim of entitlement to service connection for hepatitis C must be remanded for further development to ensure a complete record on appellate review. 

As pointed out in the joint motion for remand, the Veteran stated in support of a service connection claim for posttraumatic stress disorder (PTSD) that he had "blood all over [him]" when he handled the remains of a service member who was killed in action.  This stressor has been conceded by the RO based on the Operational Reports for the Veteran's unit, which showed that it had been involved in mortar and rocket attacks.  Based on this blood exposure, as well as a February 1972 VA Medical Certificate reflecting a diagnosis of hepatitis as early as December 1970, the Board finds that a VA examination is warranted.  See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. §§ 3.159(c)(4), 3.326(a) (2011); McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006) (holding that a VA examination is warranted when, among other things, there is an indication that a current disability may be related to an in-service disease, injury, or event).

The recognized risk factors for contracting the hepatitis C virus (HCV) are intravenous (IV) drug use, blood transfusions before 1992, hemodialysis, intranasal cocaine use, high-risk sexual activity, accidental exposure while a health care worker, and various kinds of percutaneous exposure such as tattoos, body piercing, acupuncture with non-sterile needles, and shared toothbrushes or razor blades.  See VBA Fast Letter 211B (98-110) (November 30, 1998).  According to VA Fast Letter 04-13 (June 29, 2004), HCV is spread primarily by contact with blood and blood products.  The highest prevalence of HCV infection is among those with repeated, direct percutaenous (through the skin) exposures to blood (e.g., injection drug users, recipients of blood transfusions before screening of the blood supply began in 1992, and people with hemophilia who were treated with clotting factor concentrates before 1987).  Id.  The Fast Letter further states that occupational exposure to HCV may occur in the health care setting through accidental needle sticks.  Id.  Thus, a veteran may have been exposed to HCV during the course of his or her duties as a military corpsman, a medical worker, or as a consequence of being a combat veteran.  Id.  

The Veteran also argues that his hepatitis C was transmitted via an airgun injection during active service.  According to the Fast Letter, there have been no case reports of HCV being transmitted by an airgun injection.  Id.  Nevertheless, it is biologically plausible.  Id.  The Fast Letter concludes that it is essential that the examination report upon which the determination of service connection is made include a full discussion of all modes of transmission, and a rationale as to why the examiner believes the airgun was the source of the veteran's hepatitis C.  Id.

Based on the guidance in VA Fast Letter 04-13 and the examiner's own expertise, the examiner should render an opinion as to the likelihood that the Veteran's conceded blood exposure during active service while handling the remains of a service member and/or any immunizations by airgun injection infected him with the hepatitis C virus, as opposed to his reported history of intravenous drug use between 1968 and 1979, intranasal cocaine use, and history of having greater than ten sexual partners.  See March 2005 VA treatment record.  The examiner should also render an opinion as to the likelihood that the hepatitis diagnosed in December 1970 and February 1972 is related to the Veteran's current diagnosis of hepatitis C, which was diagnosed in July 1998.  In this regard, the Board notes that prior to 1989, when sequencing of the HCV genome was accomplished, the term hepatitis C did not exist.  See Under Secretary for Health's Information Letter, "Hepatitis C: Standards for Provider Evaluation and Testing," IL 10-98-012 (June 11, 1998).  Rather, it was simply called "non-A, non-B" hepatitis.  Id.

On remand, the AOJ should also make every effort to obtain records of the Veteran's hospitalization at VA in February 1972 for hepatitis as reflected in the February 1972 VA Medical Certificate, which shows he was admitted to the hospital at that time.  

Further, according to the February 1972 VA Medical Certificate, the Veteran was diagnosed with hepatitis in December 1970 at Kansas University Medical Center (KUMC).  The Veteran should be asked to fill out a release form authorizing VA to request his medical records dated in 1970 from KUMC.  If the Veteran properly fills out and returns the form, the AOJ should make all reasonable efforts to obtain these records. 

Finally, the AOJ should take this opportunity to obtain the Veteran's recent outstanding VA treatment records from July 2009 to the present. 

Accordingly, the case is REMANDED for the following actions:

1. The Veteran's recent outstanding VA treatment records from July 2009 to the present should be obtained and associated with the file. 

2.  The AOJ should make every effort to obtain records of the Veteran's hospitalization for hepatitis at VA in February 1972, as reflected in the February 1972 VA Medical Certificate.  All efforts to obtain these records must be documented in the claims folder. 

If VA is unable to secure these records, VA must notify the Veteran and (a) identify the specific records VA is unable to obtain; (b) briefly explain the efforts that VA made to obtain those records; (c) describe any further action to be taken by VA with respect to the claim; and (d) notify him that he is ultimately responsible for providing the evidence.  38 U.S.C.A. § 5103A(b)(2) (West 2002); 38 C.F.R. § 3.159(e)(1) (2011). 

3.  The Veteran should be asked to fill out a release form authorizing VA to request his medical records dated in 1970 from Kansas University Medical Center (KUMC), where he was treated for hepatitis.  If the Veteran properly fills out and returns the form, the AOJ should make all reasonable efforts to obtain these records.  All efforts to obtain these records must be documented in the claims folder. 

4.  The Veteran should be scheduled for a VA examination to assess the nature and likely etiology of his hepatitis C.  The entire claims file and a copy of this REMAND must be made available to the examiner prior to the examination.  The examiner must note in the examination report that the evidence in the claims file has been reviewed.  The examiner should also review the Board's discussion in the body of this remand for a helpful overview. 

After reviewing the file and examining the Veteran, the examiner should render an opinion as to whether the Veteran's hepatitis C was at least as likely as not (i.e., to at least a 50:50 degree of probability) contracted by his blood exposure during active service while handling the remains of a service member and/or any immunizations by airgun injection, or whether such a relationship is unlikely (i.e. less than a 50:50 degree of probability).  In rendering the opinion, the examiner should consider that the Veteran has a reported history of intravenous drug use both during active service and after discharge, as well as intranasal cocaine use and more than ten sexual partners, all of which are known risk factors for contracting the virus.  The examiner should provide a complete rationale for any opinion provided.  The AOJ should ensure that an adequate rationale has been provided before returning this case to the Board. 

The examiner should also render an opinion as to the likelihood that the hepatitis diagnosed in December 1970 and February 1972 is related to the Veteran's current diagnosis of hepatitis C, which was diagnosed in July 1998.  

The term "at least as likely as not" does not mean "within the realm of medical possibility."  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.  

4. After the above development is completed, and any other development that may be warranted based on any additional information or evidence received, the AOJ should readjudicate the claim on the merits.  If the benefits sought are not granted, the Veteran and his representative should be furnished a supplemental statement of the case (SSOC) and afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the Veteran until further notice.  However, the Board takes this opportunity to advise the Veteran that the conduct of the efforts as directed in this remand, as well as any other development deemed necessary, is needed for a comprehensive and correct adjudication of his claims.  His cooperation in VA's efforts to develop his claim, including reporting for any scheduled VA examination, is both critical and appreciated.  The Veteran is also advised that failure to report for any scheduled examination may result in the denial of a claim.  38 C.F.R. § 3.655 (2011). 

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


